      KEITH D. KARNES, OSB No. 033521
 1
      keith@keithkarnes.com
 2    Karnes Law Offices, PC
      2701 12th St. NE
 3    Salem, OR 97302
      Tel: 503-385-8888
 4
      Fax: (503) 385-8899
 5
      KEVIN J. RANK, OSB No. 914034
 6    kevinr@opusnet.com
 7
      Rank & Associates, PC
      1265 Waller St SE
 8    Salem OR 97302
      Tel: 503-362-6068
 9    Fax: 503-362-7095
10
      BRADY MERTZ, OSB No. 970814
11    brady@bradymertz.com
      Brady Mertz PC
12
      345 Lincoln St SE
13    Salem OR 97302
      Tel: 503-385-0121
14    Fax: 503-375-2218
15
      RICK KLINGBEIL, OSB No. 933326
16    rick@klingbeil-law.com
      Rick Klingbeil PC
17    1826 NE Broadway
      Portland OR 97232
18
      Tel: 503-473-8565
19

20
                       UNITED STATES BANKRUPTCY COURT
21

22                             DISTRICT OF OREGON

23    IN RE:                              Case No. 19−60138-pcm11
                                          LEAD CASE
24
       B. & J. PROPERTY
25     INVESTEMENTS, INC.                 Jointly Administered with
                                          Case No. 19-60230-pcm11
26                            Debtor.
                                          MOTION OF CLAIMANTS FOR AN
27
                                          ORDER DIRECTING CERTAIN
28                                        EXHIBITS TO REMAIN UNDER
                                          SEAL
     1 – MOTION OF CLAIMANTS FOR AN ORDER DIRECTING CERTAIN EXHIBITS TO
     REMAIN UNDER SEAL

                    Case 19-60138-pcm11   Doc 288   Filed 02/14/20
 1

 2

 3
       IN RE:

 4      WILLIAM JOHN BERMAN,
 5                                    Debtor.
 6            The Hathaway Creditor Plaintiffs / Class Action Claimants (Hathaway Creditor Class”),

 7   by and through their undersigned counsel, hereby move the Court for an entry of an Order
 8
     authorizing Movants to file under seal Exhibits 13, 14, 24, 25, and 26 in support of Supplement
 9
     to Bankruptcy Form 763 – Objection to Saafeld Griggs, PC’s Claim for Attorney Fees and
10
     Costs.
11

12                                            RELIEF REQUESTED

13            Claimants seek an order directing Exhibits 13, 14, 24, 25, and 26 in support of
14
     Supplement to Bankruptcy Form 763 – Objection to Saafeld Griggs, PC’s Claim for Attorney
15
     Fees and Costs to remain under seal and not be made available to anyone without the consent
16
     of the Claimants except to: (a) the Court, and (b) the following parties on a confidential basis:
17

18   (i) U.S. Trustee, (ii) the parties to the Objection.

19                                              BASIS FOR RELIEF
20
              Movants seek to file Exhibits 13, 14, 24, 25, and 26 under seal because they are subject
21
     to a protective order in a State Court matter. (Exhibit A). The stipulated protective order was
22

23
     adopted in the State Court proceeding as the parties agreed that good causes exists to protect

24   the confidential nature of the information contained in documents, responses to requests for
25
     admission, or deposition testimony. The protective order concerns the business and financial
26
     operations, business and personal tax documents, and other summaries of financial condition.
27

28


     2 – MOTION OF CLAIMANTS FOR AN ORDER DIRECTING CERTAIN EXHIBITS TO
     REMAIN UNDER SEAL

                           Case 19-60138-pcm11              Doc 288   Filed 02/14/20
     The protective order also concerns personal and private information about the class
 1

 2   representatives and class members.

 3                                                   NOTICE
 4
             Notice of this Motion will be given to (a) the United States Trustee or the District of
 5
     Oregon; (b) all parties in interest requesting notice in these cases pursuant to Bankruptcy Rule
 6

 7
     2002.

 8           WHEREFORE, after notice and a hearing if necessary and appropriate, Claimants
 9   respectfully request that the Court enter an Order permitting Claimants to file the above
10
     described exhibits under seal.
11
     Dated: February 14, 2020.
12

13                                                         /s/ Keith D. Karnes___________
                                                           Keith D. Karnes OSB # 033521
14                                                         Attorney for Ad Hoc Group
15

16

17

18

19

20

21

22

23

24

25

26

27

28


     3 – MOTION OF CLAIMANTS FOR AN ORDER DIRECTING CERTAIN EXHIBITS TO
     REMAIN UNDER SEAL

                          Case 19-60138-pcm11          Doc 288      Filed 02/14/20
 1                                   CERTIFICATE OF SERVICE
 2          I, Keith Karnes, certify that I served the forgoing document via ECF which will in
      turn serve:
 3

 4
     TIMOTHY J CONWAY tim.conway@tonkon.com,
     candace.duncan@tonkon.com;spencer.fisher@tonkon.com
 5   NICHOLAS J HENDERSON nhenderson@portlaw.com,
     tsexton@portlaw.com;mperry@portlaw.com;hendersonnr86571@notify.bestcase.com
 6
     SHANNON R MARTINEZ smartinez@sglaw.com, scurtis@sglaw.com
 7   ERICH M PAETSCH epaetsch@sglaw.com, ktate@sglaw.com
     TERESA H PEARSON teresa.pearson@millernash.com, MNGD-2823@millernash.com
 8   AVA L SCHOEN ava.schoen@tonkon.com, leslie.hurd@tonkon.com
     TOBIAS TINGLEAF toby@shermlaw.com, darlene@shermlaw.com
 9
     US Trustee, Eugene USTPRegion18.EG.ECF@usdoj.gov
10
     And I further served the following via first class mail, postage prepaid, addressed to:
11
     Susan Stoehr
12
     24310 S Hwy 99E, Space G
13   Canby, OR 97013

14   Nancy Wolf
     2008 SE Sturdevant Rd
15
     Toledo, OR 97391
16
            DATED: February 14, 2020
17

18
                                                   /s/Keith D. Karnes
19                                                 Keith D. Karnes, OSB No. 033521
                                                   Rank & Karnes Law, P.C.
20

21

22

23

24

25

26

27

28


     4 – MOTION OF CLAIMANTS FOR AN ORDER DIRECTING CERTAIN EXHIBITS TO
     REMAIN UNDER SEAL

                          Case 19-60138-pcm11          Doc 288     Filed 02/14/20
                                     Exhibit A - Page 1 of 11
Case 19-60138-pcm11   Doc 288   Filed 02/14/20
                                     Exhibit A - Page 2 of 11
Case 19-60138-pcm11   Doc 288   Filed 02/14/20
                                     Exhibit A - Page 3 of 11
Case 19-60138-pcm11   Doc 288   Filed 02/14/20
                                     Exhibit A - Page 4 of 11
Case 19-60138-pcm11   Doc 288   Filed 02/14/20
                                     Exhibit A - Page 5 of 11
Case 19-60138-pcm11   Doc 288   Filed 02/14/20
                                     Exhibit A - Page 6 of 11
Case 19-60138-pcm11   Doc 288   Filed 02/14/20
                                     Exhibit A - Page 7 of 11
Case 19-60138-pcm11   Doc 288   Filed 02/14/20
                                     Exhibit A - Page 8 of 11
Case 19-60138-pcm11   Doc 288   Filed 02/14/20
                                     Exhibit A - Page 9 of 11
Case 19-60138-pcm11   Doc 288   Filed 02/14/20
                                   Exhibit A - Page 10 of 11
Case 19-60138-pcm11   Doc 288   Filed 02/14/20
                                   Exhibit A - Page 11 of 11
Case 19-60138-pcm11   Doc 288   Filed 02/14/20
 1

 2

 3

 4

 5

 6

 7

 8
                            UNITED STATES BANKRUPTCY COURT
 9

10
                                      DISTRICT OF OREGON

11
      IN RE:                                          Case No. 19−60138-pcm11
12                                                    LEAD CASE
       WILLIAM JOHN BERMAN
13
                                     Debtor.          Jointly Administered with
14                                                    Case No. 19-60230-pcm11
15

16
      IN RE:                                          ORDER GRANTING MOTION OF
                                                      CLAIMANTS FOR AN ORDER
17    WILLIAM JOHN BERMAN                             DIRECTING CERTAIN EXHIBITS TO
                                     Debtor.          REMAIN UNDER SEAL
18

19
            This matter having come before the Court and the Court having reviewed the matter

20   on the motion;
21
            IT IS HEREBY ORDERED that the Motion of Claimants for an Order Directing
22
     Certain Exhibits to Remain Under Seal is GRANTED.
23

24

25                                              ###

26   Submitted by: /s/ Keith D. Karnes
                   Keith D. Karnes OSB # 033521
27
                   Attorney for plaintiffs
28


     1 – ORDER GRANTING MOTION OF CLAIMANTS FOR AN ORDER DIRECTING
     CERTAIN EXHIBITS TO REMAIN UNDER SEAL

                        Case 19-60138-pcm11           Doc 288   Filed 02/14/20
